Exhibit FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of October 30, 2008, is among CABOT MICROELECTRONICS CORPORATION, a Delaware corporation (the “Company”), the financial institutions parties to the Credit Agreement described below, as Banks thereunder, BANK OF AMERICA, N.A. (in its individual capacity, “Bank of America”), as successor by merger to LaSalle Bank National Association, in its capacity as Administrative Agent, Issuing Bank, and Swing Line Bank under such Credit Agreement, and JPMORGAN CHASE BANK, N.A., formerly known as Bank One, N.A. (in its individual capacity, “JPMorgan”), in its capacity as Syndication Agent under such Credit Agreement. R E C I T A L S A.The Company, the Banks, the Administrative Agent, the Issuing Bank, the Swing Line Bank, and National City Bank of Michigan/Illinois (“National City”), as the original Syndication Agent thereunder, entered into an Amended and
